Citation Nr: 0946586	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the finding that the Appellant was a 
fugitive felon resulting in the discontinuance of Dependency 
and Indemnity Compensation benefits (DIC) and the creation of 
an overpayment. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to 
October 1984.  He died in May 1994, and the Appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Appellant did not appear for a scheduled hearing in July 
2006 before a Veterans Law Judge.  

In March 2007, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The Appellant was in receipt of DIC, effective in June 
1994, at the time she was convicted of a felony in November 
1997 and placed on probation for five years, under several 
terms and conditions.  

2.  The Appellant was found to be in violation of the 
conditions of her probation imposed for the commission of a 
felony, and an outstanding warrant for her arrest was issued 
in March 1999.  

3.  The Appellant's DIC was terminated effective December 27, 
2001, until August 23, 2004, when the outstanding felony 
warrant was cleared upon her arrest on that date.  




CONCLUSION OF LAW

The finding that the Appellant was a fugitive felon, 
resulting in the discontinuance of DIC and the creation of an 
overpayment, is proper.  38 U.S.C.A. § 5313B (West 2002); 
38 C.F.R. § 3.665(n) (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04 (2004).



In this case, the issue before the Board is a legal one, as 
there is no dispute as to the essential facts required to 
resolve the matter.  The outcome of the appeal is governed by 
the interpretation and application of the law and 
regulations, rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran served on active duty from February 1963 to 
October 1984.  He died in May 1994, and the Appellant is his 
surviving spouse.  

In a July 1994 rating decision, the RO granted the 
Appellant's claim of service connection for the cause of the 
Veteran's death.  In a February 1995 letter, the RO notified 
the Appellant of the monthly award of Dependency and 
Indemnity Compensation (DIC), under 38 U.S.C.A. § 1310, 
effective in June 1994.  

In a March 2004 letter, the RO informed the Appellant of a 
proposal to terminate her compensation award, effective 
December 27, 2001, on the basis that she has been identified 
by law enforcement authorities as a fugitive felon because 
she was the subject of an outstanding warrant.  She was 
advised to contact the El Paso Sheriff's Office to determine 
what must be done to clear the warrant, which was issued on 
March 30, 1999.  She was notified that, even if she submitted 
official documentation to establish that her warrant has been 
cleared, her compensation benefits would still be stopped 
from December 27, 2001, until the date the warrant was 
cleared.   

In a June 2004 letter, the RO informed the Appellant that her 
DIC award was terminated effective December 27, 2001, and 
that to restore her award she must submit documentation 
showing that the warrant had been cleared.  

In a July 2004 statement, the Appellant inquired as to why 
her DIC benefits were halted.  She evidently had not received 
the RO letters sent to her in that regard, due to a change of 
address (from Texas to New Mexico).  Later in July 2004, the 
RO sent a copy of the previous correspondence to which she 
had apparently not received.  

In a January 2005 statement, the Appellant requested 
reinstatement of her DIC.  She submitted documentation to 
show that there were no current outstanding warrants for her.  

In a Report of Contact dated in February 2005, the RO called 
the Texas Department of Criminal Justice to inquire about the 
Appellant's incarceration, and the response was that she was 
released on December 31, 2004, and that there were no current 
outstanding warrants on her.  

In a February 2005 letter, the RO informed the Appellant that 
it was not able to restore her DIC until there was 
documentation that the warrant issued against her on March 
30, 1999, had been cleared.  

In March 2005, documentation from the El Paso Sheriff's 
Department was received showing that the warrant issued 
against the Appellant on March 30, 1999,  had been cleared 
(she was arrested on August 23, 2004 and served time for the 
case).  

In a March 2005 letter, the RO notified the Appellant that 
her DIC was adjusted based on her incarceration from December 
27, 2001, to December 2004, creating an overpayment of 
benefits in her account.  

In April 2005, the Appellant expressed her disagreement with 
the RO's action, which created an overpayment, stating that 
she was incarcerated from August 23, 2004, until December 31, 
2004.  In April 2005, the RO issued a statement of the case 
on the issue of an effective date later than December 27, 
2001, for reduction of benefits under the Fugitive Felon Act.  

In a June 2005 statement, the Appellant stated that she did 
not know that she was a "fugitive felon" or that there was 
an outstanding warrant for her arrest.  She stated it was not 
until after she inquired in 2004 as to why her VA benefits 
were terminated, because she used her benefits to pay her 
monthly rent and utilities, that it came to her understanding 
that there was a warrant for her arrest and she "had no 
choice but to do the right thing".  

In July 2005, the RO's Committee on Waivers and Compromises 
denied the Appellant's request for waiver of recovery of an 
overpayment of DIC in an amount in an excess of $22,000, 
pertaining to the matter of her incarceration and fugitive 
felon status.  

In an August 2005 letter, the RO clarified that her DIC was 
stopped from December 27, 2001, which is the effective date 
of the fugitive felon provisions of Public Law 107-103, until 
August 23, 2004, the date of her arrest when the outstanding 
warrant for her was cleared.  The RO also informed her that 
her DIC was reduced to one-half of the 10 percent rate 
effective the 61st day of confinement following conviction, 
i.e., November 7, 2004, in accordance with governing VA law 
pertaining to beneficiaries who are imprisoned for the 
conviction of a felony.  In a November 2005 letter, the RO 
informed the Appellant that action discussed in the August 
2005 letter had been undertaken and her benefits were 
adjusted accordingly.  



In March 2007, the Board remanded the case for further 
evidentiary development to determine whether the Appellant 
was correctly identified as a fugitive felon under 
38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n).  

As part of the requested development, the RO obtained 
documentation that the Appellant was originally convicted of 
a felony (possession of a controlled substance) for an 
offense committed in April 1996.  She was found guilty on 
November 7, 1997, and placed her on probation for five years 
under which she was to report monthly to her supervision 
officer, pay several fines, fees, and court costs, and 
perform 300 hours of community service.  In September 2004, a 
Texas State Court revoked the Appellant's probation, based on 
her failure to comply with the terms of her probation, and 
she was then sentenced to ten months in jail, but given 
credit for time served.  She was released from prison on 
December 31, 2004.  

Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provided, in pertinent part, that a 
surviving spouse who is otherwise eligible for a benefit 
under chapter 13 of title 38 may not be paid or otherwise 
provided such benefit for any period during which such 
surviving spouse is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" refers to an individual who is 
fleeing to avoid prosecution, custody, or confinement for a 
felony, and includes an individual who is a fugitive by 
reason of violating a condition of probation or parole 
imposed for a commission of a felony.  38 U.S.C.A. 
§ 5313B(b)(1)(B); 38 C.F.R. § 3.665(n)(2)(ii).  



Analysis

The Appellant has asserted that she was unaware of her 
"fugitive felon" status and did not know that there had 
been an outstanding arrest warrant for her until after she 
inquired as to the reason her DIC was stopped in 2004.  

Review of the claims file reflects that the RO received 
notice from law enforcement authorities of an outstanding 
warrant (issued in El Paso, Texas, in March 1999) for the 
Appellant, who was viewed as a fugitive felon, and advised 
the appellant of this in a March 2004 letter.  Several months 
after this letter, the Appellant appears to have turned 
herself in to El Paso authorities.  She was arrested on 
August 23, 2004, and she subsequently served time after a 
state court revoked her probation following a conviction of a 
felony in November 1997.  The outstanding warrant was issued 
because the Appellant did not comply with the terms of her 
probation.  

After applying the law to the facts of this case, the Board 
finds that the Appellant was properly identified as a 
fugitive felon, which resulted in the discontinuance of her 
DIC from December 27, 2001, to December 31, 2004, and the 
creation of an overpayment.  

Documentation in the file clearly shows that the Appellant 
was convicted of a felony in November 1997, that she was 
placed on probation for that conviction under several terms 
and conditions, and that she failed to comply with the terms 
and conditions of her probation.  Consequently, an 
outstanding warrant for her arrest was issued in March 1999, 
which was not cleared until she was arrested in August 2004.  

With the conviction of a felony and with her violation of the 
conditions of her probation imposed for commission of that 
felony, the Appellant was a "fugitive felon" as that term 
is defined under VA law from December 27, 2001, until August 
23, 2004.  

As to the Appellant's contention that she was unaware of the 
existence of the felony warrant until after her DIC was 
stopped in 2004, the controlling statute and regulation do 
not require actual knowledge of the issuance of an 
outstanding felony warrant for an individual, who has 
violated conditions of her probation to be considered a 
fugitive felon.  

In this case, there is no dispute over the issue of whether 
the Appellant violated a condition of probation imposed for 
the commission of a felony.  The Appellant alleges ignorance 
of the outstanding warrant issued upon violation of the 
probation conditions.  However, as the law in this case is 
clear, there is no other option but to apply the plain 
meaning of the statute.  Where, as here, the law is 
dispositive, the claim must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The finding that the Appellant was a fugitive felon resulting 
in the discontinuance of dependency and indemnity 
compensation benefits and the creation of an overpayment was 
proper, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


